Citation Nr: 1119636	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent prior to August 3, 2010, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date than August 3, 2010, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and December 2007 rating decisions and a December 2003 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge in June 2009 and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran's TDIU claim was reasonably raised by the record, including during the Board hearing, and was remanded by the Board in July 2010 to the RO/AMC for adjudication following the hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


The issue of entitlement to compensation under 38 C.F.R. § 4.29 based on hospitalization for treatment of a service-connected disability at a VA medical center for more than 21 days ("paragraph 29 benefits") has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 4.29 (2010).  The Veteran specifically contended in statements on a December 2010 VA Form 21-4138 that he was entitled to paragraph 29 benefits for a period of hospitalization for treatment of his service-connected PTSD at a VA medical center between July 28, 2009, and September 18, 2009.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

In July 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as will be explained below, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the Veteran's higher initial rating claim for PTSD, in its July 2010 remand, the Board directed that the RO/AMC contact the Veteran and request that he identify all VA and non-VA clinicians who had treated him for PTSD.  The Board also directed that, once signed releases were received from the Veteran, the RO/AMC should attempt to obtain any private records identified by the Veteran.  The AMC sent the Veteran a letter in July 2010 along with a blank VA Form 21-4142 and requested that he fill it out so that VA could obtain any outstanding private treatment records.  The Veteran responded in August 2010 with a completed VA Form 21-4142 for private treatment records from Linda S. Ludden, Ed.D.  The Veteran stated on this form that Dr. Ludden had examined him for PTSD in November 2009.  In December 2010 correspondence with VA, the Veteran submitted information from the Social Security Administration (SSA) which explained that he had been seen by Dr. Ludden for mental evaluation as part of his application for SSA benefits.  A review of the Veteran's SSA records contained in the claims file does not include any records from Dr. Ludden, however.  The Veteran also stated in December 2010 correspondence with VA that he already had provided a medical records release form for Dr. Ludden's records.

The Board observes that the November 2010 rating decision, which assigned a higher initial 70 percent rating effective August 3, 2010, for the Veteran's service-connected PTSD did not eliminate the need for the AMC to comply with the Board's July 2010 remand instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Thus, on remand, and pursuant to the Board's July 2010 remand directives, the RO/AMC needs to attempt to obtain Dr. Ludden's records using the August 2010 VA Form 21-4142 provided by the Veteran.

With respect to the Veteran's earlier effective date claim for a TDIU, the Board acknowledges that, in a November 2010 rating decision, the RO granted the Veteran's claim for a TDIU effective August 3, 2010.  This decision was issued to the Veteran and his service representative on December 2, 2010.  In statements on a VA Form 21-4138 dated on December 9, 2010, and date-stamped as received by the RO on December 16, 2010, the Veteran disagreed with the effective date of August 3, 2010, assigned for his TDIU.  The RO did not issue a Statement of the Case (SOC) on this issue before it certified the Veteran's appeal to the Board on December 23, 2010.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should issue an SOC on the issue of entitlement to an effective date earlier than August 13, 2010, for an award of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's July 2010 remand, the RO/AMC must attempt to obtain the Veteran's private treatment records from Dr. Linda Ludden using the VA Form 21-4142 received by VA in August 2010.  A copy of any letter sent to this physician, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

2.  Adjudicate the issue of entitlement to an effective date earlier than August 13, 2010, for an award of a TDIU and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

3.  Then, readjudicate the Veteran's claim for an initial rating greater than 50 percent prior to August 3, 2010, and as 70 percent thereafter, for PTSD.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

